Exhibit 10.22
 
RMB Credit Limitation Contract
 
 
Contract No.: Jianshankaidai (2010)149
 
Type of Loan:


Borrower (Party A): SkyPeople Juice Group Co., Ltd.
 
Address: 16F, National Development Bank Building, No.2, Gaoxin 1st  RD,
High-Tech Zone, Xi'an, China 710075
 
Legal Representative (Chief Officer): Xue Hongke
 
Fax:
029-88377001                                                                  
Tel: 029-88377295
 
Lender (Party B): China Construction Bank of Hi-Tech Industrial Development
Zone, Xi'an Branch
 
Address: No.42 Gaoxin Road, Xi'an              Post Code: 710075
 
Chief Officer: Li Jun
 
Fax: 029-88321414                   Tel: 029-88333539
 
 
Whereas Party A applies for bank loan to Party B as operating expenditure and
Party B agrees to provide Party A with a credit limitation contract (the
“Contract”). Pursuant to relevant laws and regulations and through consultation,
Party A and Party B enter into this Contract:


Article 1.  Line of Loan:


The line of the loan shall be RMB Sixteen Million Four Hundred Thousand Yuan (in
words) (the “Maximum Amount”).


                “Line of loan” refers to the balance of a loan principal which
is lent to Party A in a contracted period when the loan is effective. During the
availability period of the loan, Party A could repeatedly use the line of the
loan. As long as the un-repaid loan principal under this contract has not
exceeded the line of the loan, Party A could apply for the loan repeatedly
regardless of the amount and frequency. However, the total amount of the applied
amount together with the balance outstanding of un-repaid loan principal could
not exceed the line of loan.


                Article 2. Use of Funds


                Party A should use the loan as an operating expenditure.  Please
see the attached Annex 1 for detailed information on usage and resource of the
funds.


Article 3. Availability Period


The Availability Period of the Contract shall commence from December 15th, 2010
and end on December 14, 2011 (the “Availability Period”). Party A’s obligation
to repay its indebtedness in respect to any individual Loan provided within the
Availability Period shall not be affected by the expiration of the Availability
Period even if the maturity date for such individual Loan comes after the
Availability Period expires.


 
 

--------------------------------------------------------------------------------

 

Upon the expiration of the Availability Period, the Facility not drawn shall
become invalid automatically.


The term of each individual Loan means the period commencing from the date of
the drawing of such individual Loan and ending on the maturity date of such Loan
as provided for under this Contract.


Article 4. Drawing of the Facility


During the Availability Period and within the Maximum Amount of the Facility,
Party A can apply for Loans subject always to the formalities which shall be
completed by both Parties. The amount, interest rate, term and purpose of each
individual Loan shall be determined according to the Notice of Drawing issued by
Party B to Party A.


If any security provider has performed its obligations in accordance with any
security contract, the Facility shall decrease by the amount of principal which
has been repaid by such security provider.


The amount of each individual Loan shall be no less than RMB 1,000,000.00, and
its term shall be no shorter than 30 days, but no longer than 10 months.


Article 5. Interest Rate, Calculation and Payment of Interests and Fees


1. The annual interest rate applicable to each individual Loan shall be fixed at
a base rate with a fluctuation of [Blank] %.


2. Penalty Interest Rate


The annual interest rate shall be adjusted up to 100% if Party A does not
perform according to the agreement and the interest shall be calculated and paid
in accordance with relevant regulations of the People’s Bank of China.


3. The annual interest rate shall be adjusted to 50% for the overdue loan.


4. Interest Settlement


The interest rate shall be calculated and paid according to the fixed interest
rate, and the 20th day of each month shall be the date for the settlement of
interest.


Article 6. Management Fee


Where Party A shall pay to Party B a Management Fee of RMB 32,800 in accordance
with this Contract, Party A has paid such Management Fee to Party B within 10
banking days after the execution of this Contract.


Article 7. Disbursement of the Loan


Application for Drawing of the Facility


1.  
Party A shall submit to Party B an Application for drawing in advance. For any
individual Loan with an amount exceeding RMB 3,000,000.00, such Application
shall be submitted 3 banking days in advance. Party B shall determine whether or
not to provide Loans within 3 banking days after its receipt of such
Application.



2.  
Conditions Precedent to the Disbursement of the Loan:



 
 

--------------------------------------------------------------------------------

 
 
 Subject to a waiver by Party B, Party B is not obliged to make any disbursement
to Party A unless the following condition precedents have been satisfied:


i.  
Party A has obtained and/or completed all approval, registration, delivery and
other necessary formalities relating to the Loan in accordance with relevant
laws and regulations; and



ii.  
The security documents acceptable to Party B have become effective and remain in
full effect; and



iii.  
Party A has opened a bank account upon the requirement of Party B, and



iv.  
Party B has received the notice for drawing the loan and the application has
been verified and approved by Party B, and



v.  
The management fee has been paid in consistence with the agreement, and



vi.  
No Event of Default specified in this Contract has occurred; and



vii.  
 No bans or restriction on releasing loans of regulations, rule and related
supervision institutions, and



viii.  
The financial index should comply with the requirement of Annex 2 Binding Terms
Re. Financial Index constantly, and



ix.  
Party A has submitted the required materials before releasing the loan, and



x.  
The materials provided by Party A are legally true, complete, accurate,
effective and in compliance with the requirement of Party B, and



xi.  
Other conditions precedent:



During the contract effective period, Party A promises that all the offering
proceeds received from its overseas parent company will be collected and settled
by Party B


3.  
Materials provided by Party A



i. The two Parties agreed to adopt Item 1 below as the accepted promise for
materials submission.


Item 1.  Only need to meet the first of the following situations:


(1)  
The amount of each drawing exceeds RMB 3,000,000 and the payment to a third
party under such drawing exceeds 3,000,000, and



(2)  
[Blank]



Thus, Party A should provide the following materials 3 business days ahead of
the drawing:


a.  
Loan Redeposit certificate and Payment Settlement certificate, and



b.  
Transaction materials (including but not limited to goods, labor services,
contracts for purpose of capital expenditure/ invoices or other written or
electronic documents which could prove the usage of the loan, and



c.  
All other materials required by Party B (including but not limited to the
Business License, Authorization Letter, Articles of Corporation and
shareholders/ board resolutions of the contractual Party).



 
 

--------------------------------------------------------------------------------

 

                Item 2.  Except for the situation described in item 1, if Party
B approves Party A to make the payment automatically in compliance with Item 5
below after reviewing the above mentioned material, Party A should provide to
Party B the following materials one business day before the payment at the
latest:


a.  
Fund use plan along with the potential drawing of the loan（see Annex 3 for the
Form of Loan Using Plan）, and



b.  
Loan Redeposit certificate signed and stamped by Party A, and



c.  
All other materials required by Party B (including but not limited to the
Business License, Authorization Letter, Articles of Corporation and
shareholders/ board resolutions of the contractual Party)



ii.  
Regardless of the amount of each drawing, Party A should provide to Party B the
following materials within [BLANK] days after the drawing process has been made:



a.  
Loan Redeposit certificate and Certificate of Payment and Settlement signed by
Party A, and



b.  
Transaction materials (including but not limited to goods, labor services,
contracts for purpose of capital expenditure/ invoices or other written or
electronic documents which could prove the usage of the loan, and



c.  
All other materials required by Party B (including but not limited to the
Business License, Authorization Letter, Articles of Corporation and
shareholders/ board resolutions of the contractual Party).



4.  
Payment made by Party B under related entrustment



Under the following situation, Party B has the rights to make the payment upon
entrustment:


             Only if the first of the following situation happens for drawing
the loans, Party B should pay upon the entrustment of Party A immediately, that
is Party A entrusts Party B irrevocably to pay the loan fund to a contractual
party of Party A. Party A should not pay the aforesaid loan fund to a third
party or contractual party automatically.


(1)  
The amount of each drawing exceeds RMB 3, 000,000 and the payment to a third
party under such drawing exceeds 3,000,000. In addition, Party B considers the
conditions of the payment receiving party meet their standard after reviewing
the materials provided by Party A, and



(2)  
Regardless of the amount of the payment, the payment should be made by Party B
upon entrustment,



i  
Under the situation where Party B makes the payment upon entrustment, Party B
will redeposit the loan fund to the account where the loan will be disbursed,
and then transfer the loan fund to the account contractual party of Party A from
the loan disbursement account. Party A should not dispose of the loan fund by
any means under any excuse (including but not limited to fund transferring or
cash withdrawing).



ii  
Party A reviews the amount, time, contractual party and method of payment
provided by Party As well as the bank account where the payment disbursement
will be made. After review and conclusion that all materials provided meet the
requirement standards of Party B, the loan fund will be transferred to the
contractual party of Party A. It could be considered as the completion of the
payment obligation of Party B once the loan fund enters into the bank account of
the contractual party of Party A. Party A should check if the payment is
successful or not within one business day after the payment day and should
inform Party B of any failures immediately. Party A should ensure the
contractual party should match the usage of loan and transaction materials
provided.

 
 
 

--------------------------------------------------------------------------------

 

iii  
The regular review of the above said materials does not mean either Party B
confirms the transaction is legal and true, or the party is involved in the
dispute with any third party transaction or should bear any liabilities or
obligations for Party A. All loss of Party B caused by loan disbursement should
be compensated by Party A.



iv  
Any unsuccessful payment or payment delay due to the fault of Party A, which
includes materials provided by Party A are incomplete, untrue, inaccurate, not
in accordance with the usage of loan or conflicting, will be covered by the
following treatments:



(1)  
 All loss occurred, including but not limited to unsuccessful disbursement or
payment delay, will be undertaken by Party A. Party B is not responsible for
such incident and all loss of Party B should be borne by Party A.



(2)  
Party A has no rights to nor can dispose of the loan fund in any form（including
but not limited to loan fund transfers or cash withdrawn）.



(3)  
Party A should re-provide new information or correct the materials provided upon
the request of Party B within 2 business days.



Party B is entitled to take back the loan fund in advance if any default of the
above mentioned agreement occurs.


v  
Any risk, liability and loss due to the failure, error or delay of the loan
disbursement, which is not caused by the fault of Party B, should be undertaken
completely by Party A and all loss of Party B should be borne by Party A.



5.  
 Loan disbursement made by Party A discretionarily



If one single disbursement does not conform to the situation described in “4.
Payment made by Party B under related entrustment, Item 1,” then both Parties
agree to adopt discretionary disbursement made by Party A, which means after
Party B grants the applied loan fund to the loan receiving account, Party A
could disburse the fund discretionarily to its contractual party.  Party A
should ensure that its contractual party is in line with usage of the loan and
transaction materials.


6.  
It will be considered that Party B has fulfilled its duty of lending once the
loan grants to the bank account, regardless of payment upon entrustment
conducted by Party B or independent payment made by Party A. Party A should
ensure the loan receiving account runs well (including but not limited to free
from freezing). Any possible risk, loss or liabilities in connection with being
frozen or deducting after the loan fund enters the receiving account, should be
borne by Party A. Any loss of Party B in connection with it should be borne by
Party A.



7.  
Change the way of payment



If any of the following happens，Party B has the rights to change the type of
payment, which includes but is not limited to adjusting the conditions applied
in the payment upon entrustment (e.g. adjusting amount standard) and changing
the type of disbursement of a single payment:


i  
Party A breaches any of the agreements in this contract;



ii  
Anything happens that may jeopardize the interest of Party B as a creditor;



iii  
Other events when Party B considers to change the way of the loan disbursement;



             If Party B changes the way of payment, Party A should submit the
materials again according to the requirements of Party B and the agreements in
this contract.


 
 

--------------------------------------------------------------------------------

 

Article 8. Use of Account and Monitor


1.  
Bank loan receiving account



The bank account number opened by Party A in the bank of Party B is 610 019 209
000 525 070 96.


2.  
Loan collecting account



i.  
The account number of the Loan collecting account is 610 019 209 000 525 070 96;



ii.  
Party A should report to Party B its loan collecting status each quarter. Party
A should report to Party B fund inflow and outflow of loan accounts of the last
week on the first 5 business days of each week;



iii.  
Party B is entitled to manage the collected funds. Specifically, there is a
requirement for loan collecting account: No less than 90% of its received
payment from customers should be deposited in this account.



Article 9. Repayment


Principle of Repayment


1. Any repayment by Party A under this Contract shall be made in accordance with
the principle that the interest shall be paid before the repayment of any
principal.


2. Interest Payment


Party A shall pay to Party B the due interest on the Interest Payment Date. The
first interest payment shall be made on the first Interest Payment Date after
the disbursement of the Loan. Upon the maturity date for the Loan, Party A shall
pay in full all the unpaid interest together with the principal.


3. Party A shall repay the principal in accordance with the Principal Repayment
Schedule set forth in the Notice of Drawing.


Method of Repayment


1. Party A shall deposit into its account with Party B such funds as sufficient
to repay the amount due to Party B before each Repayment Date specified in this
Contract, and shall automatically transfer such funds to Party B for repayment;
or Party A shall transfer a sufficient amount from its other accounts to make
such repayment on the aforementioned Repayment Date. If Party A fails to repay
any indebtedness punctually, Party B has the right to directly debit for the
corresponding amount any account opened by Party A with any branch or office of
China Construction Bank.


2. Party A may prepay the interest with prior notice to Party B.


3. Party A shall submit to Party B a written application [10] banking days in
advance of any prepayment. Party A may prepay all or any part of the principal
subject to Party B’s consent to such application.


4. In the case of prepayment of the principal, the interest shall be calculated
on the basis of the actual number of days elapsed and at the interest rate set
forth in Article 4 of this Contract.


5. In the case of prepayment of the principal, Party B is entitled to demand of
Party A compensation fees calculated in accordance with the following formula:


6. Compensation Fee = Prepayment Amount × 1‰ × Number of Days of Prepayment
 
 
 

--------------------------------------------------------------------------------

 

7. Where any individual Loan shall be repaid in installments and Party A prepays
part of the principal, such prepayment shall be effected in a reverse order of
the Repayment Schedule. The interest on the outstanding indebtedness after such
prepayment shall still be calculated at the interest rate as specified in this
Contract.


Article 10. Rights and Obligations of Party A


1. Party A has the right to require Party B to keep in confidence relevant
financial information and trade secrets relating to production and operation of
Party A unless otherwise provided by laws and regulations.


2. Party A shall provide relevant financial information and information relating
to production and operation as required by Party B and shall be responsible for
the authenticity, integrity and validity of such information.


3. Party A undertakes that all settlements and deposits relating to the Loan
shall be conducted through its accounts opened with Party B or Party B’s
relevant branch.


4. Party A shall assist in and accept Party B’s inspection and supervision of
its production, operation, financial activities and utilization of the Loan.


5. Party A shall utilize the Loan for the purpose as provided for hereunder.


6. Party A shall punctually repay the principal and interest in accordance with
this Contract.


7. Party A or its investors shall not transfer any funds or assets in order to
evade the indebtedness owed to Party B.


8. Party A shall give Party B a prior written notice for Party B’s consent if
Party A intends to provide security for any third party during the term of this
Contract and such security may affect Party A’s ability to make repayment under
this Contract.


9. Party A shall promptly arrange for new security(ies) satisfactory to Party B
where the Guarantor in respect of this Contract ceases or suspends production;
its corporate registration is canceled or business license revoked; it is
bankrupt or dissolved; it is operating at a loss; or any other negative change
has occurred, and such aforementioned incidents result in loss or partial loss
of the Guarantor’s ability to secure the Loan, or where the mortgaged or pledged
property(ies) for securing the Loan depreciate(s) or is (are) damaged or
destroyed.


10. Party A shall promptly inform Party B of any relevant changes during the
term of this Contract, including without limitation its business name, legal
representative (or chief officer), registered office, business purpose or
registered capital.


11. Where Party A intends to carry out activity(ies) during the term of this
Contract which may have an impact on the realization of Party B’s rights
hereunder, Party A shall give Party B a [30] banking days prior written notice
for its consent to such intended activity(ies) and shall further take sufficient
measures to safeguard the repayment of the indebtedness under this Contract and
arrange for security in accordance with Party B’s instructions. The
aforementioned activities shall include without limitation contracting, leasing,
transformation to a stock company, forming an economic association with another
enterprise, consolidation, merger, division, setting up a joint venture,
application for suspension of production or for winding up or for bankruptcy.


12. Party A shall promptly inform Party B in writing, take sufficient measures
to safeguard the repayment of the indebtedness under this Contract and arrange
for security(ies) in accordance with Party B’s instructions if there has
occurred to Party A incident(s) during the term of this Contract that may have
substantially negative effects on Party B’s performance of its obligations
hereunder. The aforementioned incidents shall include without limitation the
following: Party A ceases or suspends production; its corporate registration is
canceled or business license revoked; its legal representative or high-ranking
officers are involved in illegal activities; it is involved in litigation with a
major impact; great difficulties arise in respect to its production or
operation; or its financial standing deteriorates.


 
 

--------------------------------------------------------------------------------

 

13. Party A shall bear all fees and expenses in connection with this Contract
and the security(ies) for this Contract including without limitation fees and
expenses in respect to legal services, insurance, evaluation, registration,
storage, authentication and notarization.


Article 11. Rights and Obligations of Party B


1. Party B is entitled to have access to information about the production,
operation, and financial activities of Party A, and to require Party A to
provide financial information and documents in respect to its production and
operation.


2. If the credit rating of Party A declines, Party B is entitled to adjust or
even cancel the Facility which is otherwise available.


3. Party B is entitled to debit any account opened by Party A with any branch or
office of China Construction Bank for any amount due to Party B under this
Contract.


4. Party B shall disburse the Loan to Party A in accordance with this Contract,
except for any delay caused by Party A.


5. Party B shall keep in confidence financial information and trade secrets in
relation to production and operation of Party A unless otherwise required by
laws or regulations.


Article 12. Liabilities for Default


Events of Default


Events of Default by Party A 


(I) Party A fails to provide true, complete and valid financial information, or
information relating to its production and operation or other relevant documents
as required by Party B.


(II) Party A fails to utilize the Loan for the purpose agreed by the Parties.


(III) Party A fails to repay punctually the principal and/or interest.


(IV) Party A refuses Party B’s demand for supervision and/or inspection over the
utilization of the Loan or hinders Party B from doing so.


(V) Party A transfers or misappropriates funds or assets in order to evade the
indebtedness.


(VI) Party A’s operational and financial conditions deteriorate and as a result
it is unable to repay its indebtedness upon maturity; or it is involved or
likely to be immediately involved in litigation or arbitration with a major
impact or other legal disputes, and any of the aforementioned incidents in Party
B’s judgment may or has affect(ed) or impair(ed) Party B’s rights and interests
hereunder.


(VII) Any other indebtedness owed by Party A has affected or may affect its
performance of the obligations to Party B hereunder.


(VIII) Party A fails to repay any other indebtedness due to China Construction
Bank upon maturity.


(IX) Party A carries out activity(ies) during the term of this Contract which
may change its operational or managerial modes or equity structure and which in
Party B’s sole judgment may affect or has affected the rights and interests of
Party B hereunder. The aforementioned activities shall include without
limitation contracting, leasing, and transformation to a stock company, forming
an economic association with another enterprise, consolidation, merger, division
or setting up a joint venture.

 
 

--------------------------------------------------------------------------------

 

(X) Other events which Party B believes will affect the realization of its
rights under this Contract.


(XI) Party A fails to perform or comply with any of its other obligations
hereunder.


(2) Any of the following events in relation to the Guarantor for this Contract
shall be deemed as an event of default by Party A unless Party A provides new
security in favor of, and satisfactory to, Party B:


(I) During the term of this Contract, there occurs to the Guarantor such
incident(s) as may affect its ability to act as a joint and several liability
guarantors. Such incidents shall include without limitation contracting,
leasing, consolidation, merger, setting up a joint venture, division, forming an
economic association with another enterprise, transformation to a stock company,
bankruptcy and dissolution.


(II) The Guarantor provides beyond its capacity any security for any third
party.


(III) The Guarantor loses or may lose its capability to act as a guarantor.


(IV) Other events of default by the Guarantor as provided for in the guarantee
contract.


(3) Any of the following events in relation to the Mortgager for this Contract
shall be deemed as an event of default of Party A unless Party A provides new
security in favor of, and satisfactory to, Party B:


(I) The Mortgager fails to effect or maintain insurance for the mortgaged
property, or fails to dispose of insurance proceeds in accordance with the
mortgage contract upon occurrence of any insured event.


(II) The Mortgager fails to dispose of proceeds of compensation in accordance
with the mortgage contract, where the mortgaged property is damaged or destroyed
or its value decreases as a result of the act of any third party.


(III) The Mortgager transfers, leases, re-mortgages or disposes of by any other
means the mortgaged property without Party B’s written consent.


(IV) The Mortgager fails to handle the proceeds of the disposal of the mortgaged
property in accordance with the mortgage contract, although such disposal is
effected with Party B’s consent.


(V) The Mortgager fails to restore the value of the mortgaged property promptly,
or fails to provide other security acceptable to Party B, where the mortgaged
property is damaged, destroyed or decreases in value, which may affect the
repayment of the indebtedness hereunder. 


(VI) Other events of default by the Mortgager provided for in the mortgage
contract. 


(4) Any of the following events in relation to the Pledger for this Contract
shall be deemed as an event of default by Party A unless Party A provides new
security in favor of, and satisfactory to, Party B: 


(I) The Pledger fails to effect or maintain insurance for the pledged property,
or fails to dispose of insurance proceeds in accordance with the pledge contract
upon occurrence of any insured event. 


(II) The Pledger fails to dispose of the proceeds of compensation in accordance
with the pledge contract, where the pledged property is damaged or destroyed or
its value decreases as a result of the act of any third party.


(III) The Pledger fails to handle the proceeds of disposal of the pledged
property in accordance with the pledge contract although such disposal is
effected with the consent of Party B. 


(IV) The Pledger fails to restore the value of the pledged property promptly, or
fails to provide other security acceptable to Party B where the pledged property
is damaged, destroyed or decreases in value, which may have an impact on the
repayment of the indebtedness hereunder. 


 
 

--------------------------------------------------------------------------------

 

(V) Other events of default by the Pledger provided for in the pledge contract. 


(5) Any of the following shall constitute an Event of Default by Party A unless
Party A provides new security as required by Party B: the security documents or
other securities do not take effect, or are void or rescinded, or the security
provider totally or partially loses its capacity to secure the indebtedness or
refuses to perform its obligations. 


Remedies


If any Event of Default in item (1) to (5) above occurs, Party B is entitled to
enforce its rights hereunder by taking one or more of the following measures:


1. Party B is entitled to adjust, cancel or suspend the Facility or to adjust
the Availability Period.


2. Party B is entitled to cease Disbursement of the Loan, to accelerate
forthwith the Loan, and to require Party A to repay forthwith all principal,
interest and fees.


3. Party B is entitled to liquidated damages of [10]‰ of the outstanding
principal.


4. Where Party A fails to repay the Loan upon maturity, Party A shall pay
interest and compound interest on the principal and interest which are not
punctually repaid (including all or part of the principal and interest which are
accelerated by Party B) at the overdue interest rate stipulated by the People’s
Bank of China and in accordance with the interest payment provisions set out in
this Contract.


5. In the event that Party A fails to utilize the Loan for the purpose set forth
in this Contract, Party A shall pay default interest on the misappropriated part
of the Loan in accordance with relevant regulations of the People’s Bank of
China.


6. Party B is entitled to debit any account in any currency opened by Party A
with any branch or office of China Construction Bank for any amount payable by
Party A under this Contract.


7. Party B is entitled to enforce its security rights. 


8. Party B is entitled to require Party A to provide new security(ies)
satisfactory to Party B.


9. Party B is entitled to terminate this Contract.


Article 13. Amendment to this Contract


Upon taking effect of this Contract any Party intending to amend this Contract
shall notify the other Party promptly and a written agreement shall be executed
if the Parties so agree, unless otherwise provided in this Contract or in any
other agreement.


Article 14. Miscellaneous


  (1) Party A declares that there is no violation of laws and regulations on
environment protection, energy-savings and ejection-decreasing, and environment
pollution reducing in the process of contract-making, and also promises that
after the contract has been signed，Party A will strictly abide by relevant laws
and regulations on environment protection, energy-savings and
ejection-decreasing, and environment pollution reducing; or


(2) If the aforesaid declaration is found to be false or promises have not been
kept, or certain energy consumption and environmental pollution risks happen to
Party A, Party B has the right to terminate the credit to Party A（including,
without limitation, to refusal to grant loans，to provide financing，to issue
guarantee or L/C or acceptance bill of Bank), or to declare the debt obligation
(including, without limitation, to loans, financing, money advanced which
occurred or might occur) to expire in advance，or to take other remedies granted
by laws or contractually agreed upon; or

 
 

--------------------------------------------------------------------------------

 

(3) Both Parties agree to apply to the notarization institutions for enforceable
notarization over this contract. If there is an overdue loan or any other event
of default on Party A or the Guarantor does not perform the obligations, the
lender has the rights to apply to the notarization agency, which has notarized
this contract, for executive certificate. Together with the notarial deed, the
lender could apply for execution to the PRC jurisdiction court, and Party A
should accept the enforceable execution.


  (4)
                                                                             ;


Article 15. Dispute Resolution


Any dispute arising out of or in connection with this Contract shall be settled
through friendly consultation. If no agreement is reached through such friendly
consultation, such dispute shall be settled in accordance with Resolution（1）of
the following:


(1) Instituting legal proceedings with the People’s Court in the location of
Party B.


(2) Submitting the disputes to Arbitration Commission (the venue for such
arbitration shall be __________), which shall be conducted in accordance with
the arbitration rules in effect as of the date of submission. The arbitration
award shall be final and binding on both Parties.


The Parties shall perform this Contract in accordance with the undisputed parts
during the course of such legal proceedings or arbitration.


Article 16. Effectiveness


This Contract shall take effect upon the execution by the legal representative
(chief officer) or authorized representative of Party A and by the chief officer
or authorized representative of Party B with the company seals of both Parties
affixed.


Article 17. This Contract shall be Made in [5] Counterparts


All documents created within the Availability Period and within the Maximum
Amount of the Facility which underlies the debtor-creditor relationship between
the Parties (including but not limited to Application for Drawing, Notice of
Drawing and or certificates and documents) are integral parts of this Contract.


Article 18. Representations


1. Party A is fully informed and aware of the business purposes and powers of
Party B.


2. Party A has read all the terms of this Contract and Party B has given
explanation as required by Party A. Party A hereby acknowledges that it fully
understands all terms of this Contract and the corresponding legal consequences
thereof.


3.  
Party A has the right and power to execute this Contract.

 
Party A: SkyPeople Juice Group Co., Ltd.
 
Legal Representative (or Chief Officer) or Authorized Representative
(Signature):
 
/s/: Xue Hongke
 
Date: 12/30/2010
 
Party B: Hi-Tech Industrial Development Zone, Xi'an branch of China Constuction
 
Bank
 
Chief Officer or Authorized Representative (Signature): /s/: Li Jun
 
Date: 12/30/2010